                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


JACQUELINE ANTONIA STEUTH
                                                 Civ. No. 18-16220 (KM)
      Plaintiff,
                                                         OPINION
      v.

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Jacqueline Antonia Steuth brings this action pursuant to 42
U.S.C. § 1383(c)(3) to review a final decision of the Commissioner of Social
Security (“Commissioner”) denying her claim for Supplemental Security Income
(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381. Steuth
seeks to reverse the finding of the Administrative Law Judge (“ALJ”) that she
has not met the Social Security Act’s definition of disabled since March 7,
2014, the alleged disability-onset date.
      The question is whether the ALJ’s decision is supported by substantial
evidence. Specifically, Steuth contends that the evidence does not support the
ALJ’s (1) finding as to her residual functional capacity (“RFC”); and (2) decision
that the Commissioner met the burden of proof at Step Five of the Sequential
Evaluation Process in determining that there were a significant number of jobs
existing in the national economy that Steuth was able to perform.
      For the reasons stated below, the decision of the ALJ is AFFIRMED.
    I.        BACKGROUND 1
              On April 2, 2014, Steuth filed an application for SSI under Title XVI of
the Social Security Act asserting that she was disabled as of January 1, 2012.
(R. 288). Her application was initially denied on June 20, 2014 (R. 118) and
upon reconsideration on November 12, 2014 (R. 125).
              On September 20, 2016, Steuth, represented by an attorney, appeared
and testified before the ALJ. (R. 65, 67-87). Another hearing was held on
November 22, 2016. (R. 36). The ALJ heard testimony from Jay Steinbrenner, a
vocational expert (“VE”). (R.36, 40-64). After the hearings, Steuth submitted
additional evidence, which the ALJ considered before rendering a decision. (R.
15).
              On July 28, 2017, the ALJ issued a decision finding that Steuth was not
disabled within the meaning of the Social Security Act. (R. 12-30). The ALJ
determined that Steuth’s impairments, specifically internal derangement of the
knee, major depressive disorder, and generalized anxiety disorder, were severe,
but not of listing-level severity. (R. 18-20). She concluded that Steuth, given
her RFC, was able to perform work existing in significant numbers in the
national economy. (R. 29-30).
         I.      Standard
              To qualify for SSI, a claimant must meet income and resource
limitations, and show that “he is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than twelve months.” 42


1             Citations to the record are abbreviated as follows:
                    “DE __”       =      Docket entry in this case;
                    “DE 26”       =      Steuth’s brief;
                    “DE 28”       =      The Commissioner’s brief;
                    “R. __”       =     Administrative Record (DE 12) (page numbers refer to
                                        the page numbers in the lower-right corner of the
                                        page—not the ECF docket page numbers).


                                                      2
U.S.C. § 1383c(a)(3)(A). A person is deemed unable to engage in substantial
gainful activity
             only if his physical or mental impairment or impairments are
      of such severity that he is not only unable to do his previous work
      but cannot, considering his age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists in
      the immediate area in which he lives, or whether a specific job
      vacancy exists for him, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect to
      any individual), “work which exists in the national economy”
      means work which exists in significant numbers either in the
      region where such individual lives or in several regions of the
      country.

42 U.S.C. § 1382c(a)(3)(B).
            A. The Five-Step Process and This Court’s Standard of Review
      Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant
is disabled and entitled to benefits. 20 C.F.R. §§ 404.1520, 416.920. This
Court’s review necessarily incorporates a determination of whether the ALJ
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§§ 404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.
      Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id. §§ 404.1520(c), 416.920(c). If not,
the claimant is not disabled. If the claimant has a severe impairment, move to
step three.
      Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability without further analysis). If so, the


                                              3
claimant is automatically eligible to receive benefits; if not, move to step four.
Id. §§ 404.1520(d), 416.920(d).
      Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id. §§ 404.1520(e)–(f), 416.920(e)–(f). If yes, the claimant is not
disabled. If not, move to step five.
      Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g); see
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
      As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the ALJ’s findings, as long as they are
supported by substantial evidence. Jones v. Barnhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C. § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zirnsak v. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
      When there is substantial evidence to support the ALJ’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C. §
405(g)); Zirnsak, 777 F.3d at 610-11 (“[W]e are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C. § 405(g), affirm, modify, or reverse the Commissioner’s



                                             4
decision, or it may remand the matter to the Commissioner for a rehearing.
Podedworny v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’r of
Soc. Sec., 235 F. App’x 853, 865-66 (3d Cir. 2007).
       Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 221-22. Remand is also proper
if the ALJ’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119-20 (3d Cir. 2000).
           B. The ALJ’s Decision
       The ALJ followed the five-step process in determining that Steuth was
not disabled. The ALJ’s findings may be summarized as follows:
       Step One: At step one, the ALJ determined that Steuth had not engaged
in substantial gainful activity since March 7, 2014, the application date. 2 (R.
17).


2      There appears to be some confusion as to the disability onset date. Steuth’s
application summary lists January 1, 2012 as the onset date. (R. 288). However, the
ALJ’s opinion states that the application was filed March 7, 2014 (R. 15) and
concludes that Steuth has not been under a disability since March 7, 2014, “the date
the application was filed.” (R. 30). Both the application summary included in the
administrative record and Steuth’s brief state that the application was filed April 2,
2014. (R. 288; DE 26 at 1).
      During the November 22, 2016 hearing, the ALJ had the following exchange
with Steuth’s attorney:
       ALJ: I had asked for [medical records] from the alleged onset date. It
       looks like it’s just from January of 2016.
       Atty: I think it’s the SSI application, right?
       ALJ: The SSI application was filed in March 2014.
       Atty: So that’s the onset, isn’t it?
(R. 38).
       Ultimately, this discrepancy is immaterial to this appeal. Steuth has not
alleged that the ALJ was mistaken in the conclusion that the onset date was
March 7, 2014 and her appeal papers seem to adopt this date. At any rate, the
medical evidence analyzed by the ALJ dates to 2012 and before.


                                                 5
      Step Two: At step two, the ALJ determined that Steuth had the following
severe impairments: internal derangement of the knee, not otherwise specified;
major depressive disorder; and generalized anxiety disorder. (R. 18).
      Step Three: At step three, the ALJ determined that Steuth did not have
an impairment, or combination of impairments, that meet or medically equal
the severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P.,
app. 1. (R. 19-20).
      There was no accepted medical source in the record that supported a
finding that Steuth’s impairments met or medically equaled any physical or
mental impairment. (R. 19). The ALJ determined that “no treating or examining
physician has mentioned findings equivalent in severity” to the listings 1.02,
12.04, and 12.06. (Id.).
      The ALJ gave particular attention to listing 1.02 for major dysfunction of
a joint. (Id.). The ALJ noted that the listing required a resulting inability to
ambulate effectively, and the medical evidence did not indicate that she could
not do so. (Id.).
      Under Listings 12.04 and 12.06 for mental disorders, the ALJ concluded
that Steuth’s impairments did not cause at least two “marked” limitations, or
one “extreme” limitation, under the Paragraph B criteria for mental functioning.
(Id.). To satisfy the Paragraph B criteria, a claimant’s mental disorder must
result in an extreme limitation of one, or a marked limitation of two, of the four
Paragraph B areas of mental functioning.
      Of the four areas evaluated for mental functioning, the ALJ found that
Steuth had moderate difficulty in all four: (1) understanding, remembering, or
applying information; (2) interacting with others; (3) concentrating, persisting,
or maintaining pace; and (4) adapting or managing herself. (R. 19-20).
      Step Four: At step four, the ALJ determined that Steuth had the RFC to
perform light work, except that she could not use foot control. (R. 20). The ALJ
found that Steuth could “occasionally climb ramps and stairs, and never climb
ladders, ropes, or scaffolds.” (R. 20-21). She could “occasionally balance or
stoop, but never kneel, crouch, or crawl” and “squat up to one quarter of the


                                             6
way.” (Id.). The AJ concluded that she was limited to unskilled work with only
occasional decision making or changes in the work setting, and would be off
task up to ten percent of the day. (R.21).
         The ALJ also determined that Steuth did not have past relevant work. (R.
29).
         Step Five: At step five, the ALJ considered Steuth’s age, education, work
experience and RFC in conjunction with the Medical-Vocational Guidelines. (R.
29). Relying on the testimony of the VE, the ALJ identified several
representative jobs that Steuth could perform: (1) Cashier II (Director of
Occupational Titles (“DOT”) #211.462-010); Small products assembler (DOT
#706.684-022); and Plastic injection molder (DOT #556.685-038). (R. 29-30).
The ALJ also determined, based on expert’s testimony, that a significant
number of these jobs were available nationally. (R. 30).
         Accordingly, the ALJ determined that Steuth was not under a disability,
as defined in the Social Security Act, since March 7, 2014. (Id.).
   II.      Discussion
         Steuth argues that the ALJ erred in establishing her physical and mental
RFC, including determining the RFCs without sound evidentiary basis and
failing to credit certain impairments as “severe.” She further argues that the
ALJ did not satisfy her Step Five burden because she improperly relied on VE
testimony which deviated from administrative guidance.
            A. Error in determining Steuth’s RFC
         Steuth’s argument centers on the contention that the ALJ failed to
properly evaluate and credit medical opinions.
         Under 20 C.F.R. § 416.927(c), ALJs are required to weigh and evaluate
“every medical opinion.” Medical opinions are defined as “statements from
acceptable medical sources that reflect judgments about the nature and
severity of your impairment(s), including your symptoms, diagnosis and
prognosis, what you can still do despite impairment(s), and your physical or
mental restrictions.” 20 C.F.R. § 416.927(a)(2).



                                             7
      20 C.F.R. § 404.1502 lists the “acceptable medical sources” that can
provide evidence to establish an impairment. “Treating source means [an]
acceptable medical source who provides [the claimant] with medical treatment
or evaluation and who has, or has had, an ongoing treatment relationship with
[the claimant].” 20 C.F.R. § 416.927(a)(2) (alterations added). Controlling
weight can be given to “a treating source’s medical opinion on the issue(s) of
the nature and severity” of the claimant’s impairments if the medical opinion is
“well supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in [the]
record.” 20 C.F.R. § 416.927(c)(2).
      “[A] reviewing court should not re-weigh the medical opinions of record
but should consider only whether the ALJ’s weighing of such opinions was
supported by substantial evidence.” Hatton v. Comm’r of Soc. Sec. Admin., 131
F. App’x 877, 880 (3d Cir. 2005) (citing Monsour Med. Ctr. v. Heckler, 806 F.3d
1185, 1190 (3d Cir. 1986)). “The ALJ — not treating or examining physicians or
State agency consultants — must make the ultimate disability and RFC
determinations.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.
2011) (citing 20 C.F.R. §§ 404.1527(e)(1), 404.1546(c)).
      When an ALJ totally rejects a medical opinion, he or she is required to
point to “contradictory medical evidence.” Cunningham v. Comm’r of Soc. Sec.,
507 Fed. App’x 111, 118 (3d Cir. 2012). Where, as here, the ALJ is discounting,
rather than rejecting, opinion evidence, he or she must “consider all the
evidence and give some reason for discounting the evidence.” Plummer v. Apfel,
186 F.3d 422, 429 (3d Cir. 1999).
   1) Failure to classify certain impairments as severe
      Steuth first argues that the ALJ disregarded several of her medical
ailments in outlining which impairments were severe. Specifically, she calls
attention to the presence of diabetes mellitus, fatty liver infiltration,
esophagitis, and goiter. Steuth contends that the medical evidence for these
ailments was not refuted and should therefore have supported a finding of



                                             8
severity. With respect to diabetes mellitus, she argues that the stability of an
impairment does not lessen its severity.
      The ALJ considered all of these ailments. (R. 18). The record does not
show that Steuth had sought any sort of follow-up treatment for either the
goiter or the mild fatty liver infiltration. (Id.). Regarding diabetes mellitus and
esophagitis, the ALJ found that the record showed that those “conditions are
capable of being managed medically, and are amenable to proper control by
adherence to recommended medical management and medication compliance.”
(Id.). To support this conclusion, the ALJ noted that Steuth reported she was
tolerating a drug prescribed for diabetes treatment well and did not show
several symptoms associated with the illness. (Id.). Regarding hyperlipidemia
and esophagitis, the ALJ noted that Steuth did not seek or require treatments
from specialists. (Id.).
      Steuth argues that just because a condition may be stable does not
mean that it is not severe. That is true as far as it goes; to be missing a limb,
for example, is surely a “stable” condition, but no less severe for that. Even so,
there was no evidence in the record that suggested diabetes was significantly
affecting Ms. Steuth, whether or not the condition was stable. The ALJ did not
discard or fail to credit medical opinions on the severity of these ailments—
none were provided. The ALJ’s decision not to classify these impairments as
severe was therefore supported by substantial evidence.
   2) RFC determination: Physical component
      With respect to the knee impairments which comprise her physical RFC,
Steuth claims that the ALJ did not state the reasoning for assigning an RFC for
the full exertional range of light work. The ALJ did not adopt the state medical
consultants’ opinion that Steuth be limited to no more than four hours
standing and walking in an eight hour workday. Rather, Steuth argues, the
ALJ inserted her own unfounded opinion that she could in fact spend six hours
standing in the work day.




                                             9
      I find that the ALJ’s determination of the physical RFC was supported by
substantial evidence. The ALJ determined that Steuth could handle “light
work.” This exertional range is defined as follows:
      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds.
      Even though the weight lifted may be very little, a job is in this
      category when it requires a good deal of walking or standing, or
      when it involves sitting most of the time with some pushing and
      pulling of arm or leg controls. To be considered capable of
      performing a full or wide range of light work, you must have the
      ability to do substantially all of these activities. If someone can do
      light work, we determine that he or she can also do sedentary
      work, unless there are additional limiting factors such as loss of
      fine dexterity or inability to sit for long periods of time.
20 C.F.R. § 404.1567(b).
      Steuth presumably draws the six hour figure from case law explicating
the “light work” physical RFC. See Fargnoli v. Massanari, 247 F. 3d 34, 40 (3d
Cir. 2001) (quoting Jesurum v. Sec. of Health & Human Servs., 48 F. 3d 114,
119 (3d Cir. 1995) (“The SSA has further explained that ‘light work generally
requires the ability to stand and carry weight for approximately six hours of an
eight hour day.’”).
      The ALJ offered the following explanation of why she dispensed with the
state medical consultants’ four-hour recommendation:
      Finally, State agency medical consultant Zwi Kahanowicz, M.D.,
      reviewed the claimant’s file in June 2014, and opined she could
      perform work at the light exertional level, but with standing and/or
      walking for 4 hours, frequently climbing ramps, stairs, ladders,
      ropes, or scaffolds, balancing, and stooping, and occasionally
      kneeling, crouching, and crawling. Upon reconsideration, State
      agency medical consultant Arvind Chopra, M.D., reviewed the
      claimant’s file in September 2014 and affirmed Dr. Zahanowicz’s
      opinions. The undersigned gives some weight to the State agency
      medical consultants’ opinions. While they also did not examine or
      treat the claimant, their opinions are consistent with the few
      examinations in the record showing abnormalities such as a
      positive right anterior drawer and moderate crepitus and decreased
      range of motion in the claimant’s right knee. However, the
      undersigned finds that their opinion limiting the cla[i]mant to
      standing and/or walking 4 hours is inconsistent with the multiple


                                           10
       normal physical examinations throughout the period in question, and
       the claimant’s lack of complaints and limited treatment regarding
       her right knee.
(R. 27) (citations omitted) (emphasis added).

       Steuth argues that the ALJ does not explain how the 4 hour limitation is
“inconsistent.” But the ALJ cited amply to evidence from physicians who had
treated or opined on Steuth’s physical condition. For example, the ALJ cited
records of physical examinations with Dr. Neno, Steuth’s treating physician. (R.
22).
       The records from Dr. Neno do not indicate any disabling knee issues. The
ALJ reviewed medical records from Dr. Neno dating back to 2011. A visit on
July 8, 2011 revealed knee pain as well as internal damage. (R. 457-458). Dr.
Neno recommended she visit an orthopedist. (R. 459). During her next visit on
December 2, 2011, Steuth reported that she had not seen an orthopedist, but
that her knee was a little better. (R. 460). She again complained of knee pain
on June 1, 2012 and was diagnosed with internal derangement of the knee, not
otherwise specified. (R. 465). She complained of knee pain on her next visit,
but no action was recommended. (R. 470). A month later, she did not mention
knee pain during the physical examination. (R. 473).
       At a November 16, 2015 visit, Steuth was again complaining of right
knee pain. (R. 540). On that visit, Dr. Neno reported that Steuth had “better
quality of life due to pain meds” which she had been prescribed. (R. 542). But
while Steuth did complain of “her usual chronic right knee pain” on March 28,
2014 (R. 555), she did not complain of knee pain during March 23, 2015 and
September 15, 2014 visits (R. 550; 553).
       All this evidence suggests that Steuth was experiencing knee pain, but,
as the ALJ concluded, “[t]he normal findings upon physical examination are
inconsistent with the claimant’s allegations of a disabling level of symptoms
and limitations as a result of her knee impairment.” (R. 22).
       The ALJ also reviewed an orthopedic consultative examination that
Steuth underwent in August 2012 with Dr. Kern. (R. 22-23). At the


                                           11
consultation, Steuth stated that she had injured her knee following a slip and
fall around 2009. (R. 399). This report, echoing Dr. Neno’s analysis of her
treatment with pain medication, stated that she took “Relafen as needed” and
was “in no significant distress due to her pain.” (R. 400). The report stated that
Steuth exhibited no gait asymmetry and was able to perform a full squat
without significant difficulty. (Id.). Dr. Kern continued that Steuth “ambulates
without assistive device for unlimited distances including a 23-block to her
friend’s house.” (Id.).
      The ALJ also reviewed records of a second orthopedic consultative
examination in May 2014 with Dr. Fusman. (R. 23-24). Dr. Fusman noted that
Steuth’s range of motion was decreased in her right knee and that she had
difficulty walking on her heels and toes on the right leg. (R. 507-508). He stated
that she could squat a quarter way down and had an antalgic gait with pain in
the right knee when she ambulates. (R.508).
      In addition to the medical records, the ALJ considered opinions by
various physicians. (R. 25-27). Dr. Kern opined that Steuth “has unlimited
walking, standing, and sitting tolerance.” (R. 401). The ALJ gave “some weight”
to these opinions because they were “consistent with the numerous normal
examinations the claimant underwent with Dr. Neno throughout the relevant
time.” (R. 25). Dr. Fusman opined that Steuth had a moderately limited ability
to walk and stand. (R. 508). The ALJ gave “little weight” to his findings,
because they were inconsistent with Steuth’s “normal physical examinations
that did not show a gait or extremity abnormality” as well as “the limited
treatment the claimant received for her right knee” and her “rare complaints of
pain.” (R. 26-27).
      Ultimately, the ALJ gave greater weight to Steuth’s “lack of complaints
and limited treatment regarding her right knee” than to the opinion evidence of
Dr. Fusman and the state medical consultants. The ALJ was entitled to do so,
given that there was substantial evidence of the limited impact of Steuth’s knee
impairment, including examinations by Dr. Neno and Dr. Kern. As for arriving
at the six-hour (light exertion) figure, the ALJ was entitled to come to this RFC


                                           12
conclusion without a specific recommendation that she do so. See Titterington
v. Barnhart, 174 F. App’x 6, 11 (3d Cir. 2006) (“There is no legal requirement
that a physician have made the particular findings that an ALJ adopts in the
course of determining an RFC. Surveying the medical evidence to craft an RFC
is part of the ALJ’s duties.”).
      Having reviewed the record and the ALJ’s decision, I find that the
physical RFC was supported by substantial evidence.
   3) Mental RFC
      Steuth next claims that the ALJ’s determination of her mental RFC
contains no meaningful limitations in spite of the evidence suggesting
disability. She suggests that the only limitation is the ALJ’s finding that she
would be ten percent off-task.
      However, Steuth’s analysis of the mental RFC is incorrect. The ALJ did in
fact establish a substantive mental RFC which did not merely recited the ten
percent off-task limitation, but others as well, in recognition of her
impairments: “She is limited to unskilled work. She is limited to only
occasional decision making and only occasional changes in the work setting.
She will be off task up to 10 percent of the day.” (R. 21).
      Steuth claims that this does not go far enough to accommodate the
impairments which the ALJ found to be moderate. It is true that the ALJ found
she had moderate limitations in concentrating, persisting, or maintaining pace,
which is relevant to the percentage of time she might be off-task. But the
resulting limitation of unskilled work limited to occasional decision making
sufficiently takes that limitation into account. See Menkes v. Astrue, 262 F.
App’x 410, 412 (noting that including a limitation of “simple routine tasks” in a
hypothetical question to a VE took into account a claimant’s moderate
limitations in concentration, persistence, and pace.”).
      Steuth further argues that the limitation of “unskilled work” is illusory
since, as a result of her educational background, she was already limited to
unskilled work. The conclusion does not follow; that she was confined to
unskilled work as a practical matter does not imply that her moderate


                                           13
impairments necessarily require a further limitation. Moreover, she was
granted the additional restrictions of occasional decision-making and change in
work setting.
      These arguments are based only on Steuth’s feeling that the reality of
living with moderate limitations renders the RFC insufficient. But she provides
no legal basis for this claim.
      Finally, Steuth argues that the ALJ impermissibly disregarded the
opinion of her treating psychiatrist, Dr. D’Amato, in determining her RFC. Dr.
D’Amato opined in October of 2015 that Steuth had little to no ability to
function in a workplace environment. (R. 523-525).
      Steuth correctly notes that the opinion of a treating physician ought to
be considered and given substantial weight. See Johnson (“[O]pinions of a
claimant’s treating physician are entitled to substantial and at times even
controlling weight. However, the treating source’s opinion is entitled to
controlling weight only when it is well supported by medically acceptable
clinical and laboratory diagnostic techniques and is not inconsistent with the
other substantial evidence in the claimant’s case record.”) (quotations omitted).
      However, the ALJ explained in detail why she gave little weight to Dr.
D’Amato’s opinion. (R. 26). First, it “was inconsistent with his treatment notes
which often indicated the claimant was doing well.” (Id.; 636, 640). Second, it
was inconsistent with the findings of the psychological consultative examiner.
(Id.). This examiner, Dr. Candela, noted that Steuth was responding well to
medication prescribed by Dr. D’Amato and did not diagnose her with any
issues. (R. 513-514). Third, Dr. D’Amato’s opinion conflicted with Steuth’s own
testimony regarding her daily activities, which included caring for her young
daughter. (R. 26). Finally, although Dr. D’Amato reported in his treatment
notes that the patient was not experiencing side effects from medication (R.
521, R. 529), he explained that side effects from the medication were part of
the reason she was unable to work. (R. 525).
      The ALJ gave sufficient reasons for her decision to afford little weight to
Dr. D’Amato’s opinion. Ultimately, the ALJ did not discount his opinion


                                           14
altogether. In crafting the mental RFC, the ALJ incorporated “the few abnormal
findings upon examination with Dr. D’Amato” and limited Steuth to unskilled
work with occasional decision making, changes in the work setting, and time
off-task. (R. 25).
      Given the specific reasons justified by the record, I find that the ALJ’s
determination of Steuth’s mental RFC was backed by substantial evidence.
           B. Use of VE Testimony in Step Five determination
      Steuth argues that the ALJ did not have substantial evidence for her
Step Five finding because testimony from the VE deviated from information in
the Dictionary of Occupational Titles (“DOT”). She claims that the three
potential jobs that the VE suggested would fit her hypothetical requirements in
fact would require more than four hours sitting and standing. The ALJ decided
otherwise, she claims, because of anecdotal testimony from the VE that those
jobs “usually” would have a stool so the worker could sit down intermittently.
      However, Steuth’s argument is misguided. In another guise, she is
arguing that the ALJ should have included a four-hour limitation of sitting or
standing in her RFC. I have already dealt with that argument above. Whether
someone with an RFC allowing four hours of sitting or standing could perform
the suggested jobs is irrelevant—Steuth’s RFC does not include that limitation.
      The ALJ asked the VE the following hypothetical:
      “[A]ssume a hypothetical claimant with [Steuth’s] vocational factors
      who can do light work; no foot control; occasionally climbing
      ramps or stairs; never climbing ladders, ropes, or scaffolds;
      occasionally balancing or stooping; never kneeling, crouching, or
      crawling; squatting up to one quarter of the way; and standing or
      walking up to four hours in a day and sitting up to six hours in a
      day; unskilled work; and ask were there any jobs such a
      hypothetical claimant can perform?
(R. 42).
      Given that hypothetical, the VE responded with the three potential jobs
that Steuth was determined to be qualified for. (R. 42-43). Steuth’s attorney
then asked the VE what his basis was for coming up with these potential jobs,
given that the hypothetical of standing and walking four hours instead of six


                                           15
hours was a deviation from the DOT descriptions for those jobs. (R. 44). The VE
responded that the basis was his 36 years of working in vocational
rehabilitation. (Id.). He went on to describe more specifically how his experience
evaluating workspaces led him to that conclusion. (R. 51-57).
      Then, the ALJ asked him to specify further about how typical the
presence of a stool was:
      ALJ: You know, let me ask you something, Mr. Steinbrenner. You
      mentioned the word an accommodation by the employer. Is that an
      accommodation—in other words, I was under the impression that
      cashier II, I was under the impression, is a job that you could do
      seated or standing and had that option. I didn’t think there was an
      accommodation that was required for that.
      VE: Well, you know, I’ve run into this both ways where the person
      was hired and it never came into question because when they were
      shown their workstation, the stool is already there.
      […]
      ALJ: But in your experience, the job of cashier II—based upon your
      experience, do you think that most cashier II’s would be able to do
      this job if they were only standing up to four hours a day,
      standing—
      VE: I do.
(R. 57-58).
      Although the VE offered additional opinion evidence that that a person
with a four-hour standing limitation could perform those jobs, such evidence
was not necessary. The ALJ, in effect, presented the VE with multiple
hypotheticals, a common practice. On hypothetical posited a RFC that was
more restrictive than what she ultimately determined Steuth’s RFC to be. It
follows, a fortiori, that someone with a less restrictive RFC could perform those
jobs effectively.
      Even if Steuth’s RFC had matched the hypothetical, the VE backed up
his opinion with specific examples drawn out of his professional experience.
This was substantial evidence on which the ALJ was entitled to base her
opinion. See Biestek v. Berryhill, 139 S. Ct. 1148, 1155 (2019) (“[A] vocational
expert’s testimony may count as substantial evidence even when



                                           16
unaccompanied by supporting data.”). Therefore, the ALJ was entitled to hold
that the VE’s testimony warranted a deviation from DOT description, even
though this deviation did not affect the outcome of the determination.
      Accordingly, I find that the ALJ based Steuth’s Step Five determination
on substantial evidence.
   III.   Conclusion
      For the foregoing reasons, the ALJ’s decision is affirmed. An appropriate
order accompanies this Opinion.


      Dated: March 30, 2020
                                                 /s/ Kevin McNulty
                                                 ______________________________
                                                 Hon. Kevin McNulty
                                                 United States District Judge




                                         17
